DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 arerejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of U.S. Patent No. 10769492. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 10769492 with obvious wording variations. See, the table below for comparison:
Pending Application 16/938502
US 10769492
Claim 1:
A computer-implemented method of training neural networks to learn a visual attribute transfer, the computer-implemented method comprising: 

Claim 6:
A neural network system comprising one or more computers and one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: obtaining a plurality of training sets, each training set including an original source image and an original reference image; and training neural networks on the a plurality of training sets; and wherein training the neural networks on the plurality of training sets comprises, for each of the training sets 

Claim 11:
A non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: obtaining a plurality of training sets, each training set including an original source image and an original reference image; and training neural networks on the a plurality of training sets; and wherein training the neural networks on the plurality of training sets comprises, for each of the training sets respectively: generating a target image by transferring a target attribute of an original reference image to an original source image using the neural networks; generating a reconstructed source image by transferring a target attribute of the original source image to a generated 


A computer-implemented method of training one or more artificial neural networks to learn a visual attribute transfer that conveys a target attribute of a reference image to a source image, for causing the artificial neural networks to perform the computer-implemented method comprising: encoding an original source image to generate a plurality of attribute values that specify the original source image, and encoding an original reference image to generate a plurality of attribute values that specify the original reference image; in order to generate a plurality of attribute values that specify a target image of interest, replacing at least one attribute value of a target attribute from among the attribute values of the original source image with at least one corresponding attribute value of the original reference image; generating a target image based on the attribute values of the target image of interest; encoding the generated target image to generate a plurality of attribute values that specify a generated target image; in order to generate a plurality of attribute values for a source image reconstruction, replacing at least one attribute value corresponding to the target attribute from among attribute values of the generated target image with at least one attribute value corresponding to the target attribute of the original source image; in order to generate a plurality of attribute values for a reference image reconstruction, replacing at least one attribute value corresponding to the target attribute from among the attribute values of the original reference image with at least one attribute value corresponding to the target attribute of the target image; generating a reconstructed source image based on the attribute values for the source image reconstruction; generating a reconstructed reference image based on the attribute values for the reference image reconstruction; and updating parameters of the artificial neural networks by using: a reconstruction loss that represents a difference between the reconstructed source image and the original source image, a reconstruction loss that represents a difference between the reconstructed reference image and the original reference image, and a generative adversarial loss of the generated target image.

The computer-implemented method of claim 1, wherein the neural networks comprise: an encoder configured to receive an input image and, in response, provide a plurality of attribute values that 

Claim 7:
The neural network system of claim 6, wherein the neural networks comprise: an encoder configured to receive an input image and, in response, provide a plurality of attribute values that specify the input image; a generator configured to receive a plurality of input attribute values and, in response, generate an output image, and a discriminator configured to form a generative adversarial networks (GAN) together with the generator.

Claim 12:


A computer-implemented method of training one or more artificial neural networks to learn a visual attribute transfer that conveys a target attribute of a reference image to a source image, for  encoding an original source image to generate a plurality of attribute values that specify the original source image, and encoding an original reference image to generate a plurality of attribute values that specify the original reference image; in order to generate a plurality of attribute values that specify a target image of interest, replacing at least one attribute value of a target attribute from among the attribute values of the original source image with at least one corresponding attribute value of the original reference image; generating a target image based on the attribute values of the target image of interest; encoding the generated target image to generate a plurality of attribute values that specify a generated target image; in order to generate a plurality of  a generative adversarial loss of the generated target image.

2. The system of claim 1, further comprising a discriminator configured to learn a discrimination model for discriminating a generated target image from the original source image.

The computer-implemented method of claim 2, wherein the generating of the target image comprises: encoding the original source image to generate a plurality of attribute values that specify the original source image using the encoder, encoding the original reference image to generate a plurality of attribute 

Claim 8:
The neural network system of claim 7 wherein the generating of the target image comprises: encoding the original source image to generate a plurality of attribute values that specify the original source image using the encoder; encoding the original reference image to generate a plurality of attribute values that specify the original reference image using the encoder; in order to generate a 

Claim 13:
The non-transitory computer storage medium of claim 12, wherein the generating of the target image comprises: encoding the original source image to generate a plurality of attribute values that specify the original source image using the encoder; encoding the original reference image to generate a plurality of attribute values that specify the original reference image using the encoder; in order to generate a plurality of attribute values for a target image generation, 

A computer-implemented method of training one or more artificial neural networks to learn a visual attribute transfer that conveys a target attribute of a reference image to a source image, for causing the artificial neural networks to perform the computer-implemented method comprising: encoding an original source image to generate a plurality of attribute values that specify the original source image, and encoding an original reference image to generate a plurality of attribute values that specify the original reference image; in order to generate a plurality of attribute values that specify a target image of interest, replacing at least one attribute value of a target attribute from among the attribute values of the original source image with at least one corresponding attribute value of the original reference image; generating a target image based on the attribute values of the target image of interest; encoding the generated target image to generate a plurality of attribute values that specify a generated target image; in order to generate a plurality of attribute values for a source image reconstruction, replacing at least one attribute value corresponding to the target attribute from among attribute values of the generated target image with at least one attribute value corresponding to the target attribute of the original source image; in order to generate a plurality of attribute values for a reference image reconstruction, replacing at least one attribute value corresponding to the target attribute from among the attribute values of the original reference image with at least one attribute value corresponding to the target attribute of the target image; generating a reconstructed source image based on the attribute values for the source image reconstruction; generating a reconstructed reference image based on the attribute values for the reference image reconstruction; and updating parameters of the artificial neural networks by using: a reconstruction loss that represents a difference between the 

The computer-implemented method of claim 3, wherein the generating of the reconstructed source image comprises: encoding the generated target image to generate a plurality of attribute values that specify the generated target image using the encoder; in order to generate a plurality of attribute values for a source image reconstruction, replacing an attribute value of the target attribute from among attribute values of the generated target image with a corresponding attribute value of the original source image; and generating the reconstructed 

Claim 9:
The neural network system of claim 8, wherein the generating of the reconstructed source image comprises: encoding the generated target image to generate a plurality of attribute values that specify the generated target image using the encoder; in order to generate a plurality of attribute values for a source image reconstruction, replacing an attribute value of the target attribute from among attribute values of the generated target image with a corresponding attribute value of the original source image; and generating the reconstructed source image from the plurality of attribute values for the source image reconstruction using the generator.


The non-transitory computer storage medium of claim 13, wherein the generating of the reconstructed source image comprises: encoding the generated target image to generate a plurality of attribute values that specify the generated target image using the encoder; in order to generate a plurality of attribute values for a source image reconstruction, replacing an attribute value of the target attribute from among attribute values of the generated target image with a corresponding attribute value of the original source image; and generating the reconstructed source image from the plurality of attribute values for the source image reconstruction using the generator.

A computer-implemented method of training one or more artificial neural networks to learn a visual attribute transfer that conveys a target attribute of a reference image to a source image, for causing the artificial neural networks to perform the computer-implemented method comprising: encoding an original source image to generate a plurality of attribute values that specify the original source image, and encoding an original reference image to generate a plurality of attribute values that specify the original reference image; in order to generate a encoding the generated target image to generate a plurality of attribute values that specify a generated target image; in order to generate a plurality of attribute values for a source image reconstruction, replacing at least one attribute value corresponding to the target attribute from among attribute values of the generated target image with at least one attribute value corresponding to the target attribute of the original source image; in order to generate a plurality of attribute values for a reference image reconstruction, 



Claim 10:
The neural network system of claim 8, wherein the generating of the reconstructed reference image 

Claim 15:
The non-transitory computer storage medium of claim 13, wherein the generating of the reconstructed reference image comprises: encoding the generated target image to generate a plurality of attribute values that specify 

encoding the generated target image to generate a plurality of attribute values that specify a generated target image; in order to generate a plurality of attribute values for a source image reconstruction, replacing at least one attribute value corresponding to the target attribute from among attribute values of the generated target image with at least one attribute value corresponding to the target attribute of the original source image; in order to generate a plurality of attribute values for a reference image reconstruction, replacing at least one attribute value corresponding to the target attribute from among the attribute values of the original reference image with at least one attribute value corresponding to the target attribute of the target image; generating a reconstructed source image based on the attribute values for the source image reconstruction; generating 



Relevant references
 	US 20180373999: The present invention provides methods that use neural style transfer to transform existing training data into training data of the required style so that training labels can be reused to produce custom training data. The existing training data may be a general training dataset, or it may be another custom training dataset having a different style.
US 20180260668: The present invention is directed towards a system trained to generate harmonized composite images, where a harmonized composite image reflects 
US 20180260665: The present invention is directed towards a system and method is provided that utilizes deep learning, including convolutional neural networks, to identify subject objects in unconstrained user images such as unknown pills. An image of, e.g., a pill, may be captured and subsequently processed using deep learning models to identify the pill. The deep learning models may be optimized to have a small footprint (in terms of computational and memory resources) suitable for a resource-limited device such as a smartphone while retaining a high object recognition accuracy
US 10019631: The present invention is directed to a method of tracking a position of a target object in a video sequence is presented. The method includes identifying the target object in a reference frame. The method also includes applying a generic mapping to the target object being tracked. The generic mapping is generated by learning possible appearance variations of a generic object. The method further includes tracking the position of the target object in subsequent frames of the video sequence by determining whether an output of the generic mapping of the target object matches an output of the generic mapping of a candidate object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.